IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                          AT NASHVILLE        FILED
                       JUNE 1998 SESSION
                                              September 30, 1998

                                              Cecil W. Crowson
                                             Appellate Court Clerk
STATE OF TENNESSEE,            )
                               )    NO. 01C01-9707-CC-00247
      Appellant,               )
                               )    HICKMAN COUNTY
VS.                            )
                               )    HON. HENRY DENMARK BELL,
WILLIAM ALVIN CLEMENTS,        )    JUDGE
                               )
      Appellee.                )    ( Especially Aggravated Kidnaping
                                      3 Counts, Spousal Rape)




FOR THE APPELLEE:                   FOR THE APPELLANT:

MICHAEL J. FLANAGAN                 JOHN KNOX WALKUP
DALE M. QUILLEN                     Attorney General and Reporter
95 White Bridge Road
Suite 208                           TIMOTHY F. BEHAN
Nashville, TN 37205                 Assistant Attorney General
                                    Cordell Hull Building, 2nd Floor
                                    425 Fifth Avenue North
                                    Nashville, TN 37243-0493

                                    JOSEPH D. BAUGH, JR.
                                    District Attorney General

                                    RONALD DAVIS
                                    Assistant District Attorney General
                                    Williamson County Courthouse
                                    Suite G-6
                                    P.O. Box 937
                                    Franklin, TN 37065--937




OPINION FILED:



DISMISSED



LEE MOORE,
SPECIAL JUDGE
                                     OPINION



                            PROCEDURAL HISTORY



       William Alvin Clements, Jr., was indicted by the Hickman County grand jury

in November, 1992, with three (3) counts of especially aggravated kidnaping and

one (1) count of spousal rape.       His father, William Clements, Sr., posted a

$40,000.00 cash bond to secure his son's release. The defendant was later found

guilty of the charged crimes. His father assigned $12,500.00 of the cash bond to

counsel for his son. The state filed a motion to attach the cash bond and to apply

it towards an $85,000.00 fine and court costs imposed by the court in this case.

The trial court denied the motion of the state, but the state prevailed in its appeal

to this Court. The Supreme Court later reversed the Court of Criminal Appeals on

breach of contract grounds and reinstated the judgment of the trial court. See State

v. Clements, 925 S.W.2d 224 (Tenn. 1996).           On July 13, 1996, counsel for

defendant in this case moved the trial court for an order directing the Hickman

County Court Clerk to pay post-judgment interest on the wrongfully withheld funds

in accordance with T.C.A. § 47-14-121. The trial court ordered Hickman County to

pay $13,023.30 in interest to William Clements, Sr., Dale Quillen and Michael

Flanagan. The state, thereafter, filed a timely notice of appeal.



       The only issue for review in this case is whether or not the trial court had

authority to order Hickman County to pay interest for wrongfully withholding funds

in a breach of contract dispute. During oral argument, it came to the Court's

attention that the $13,023.30 interest that was the subject of this appeal had already

been paid by Hickman County while this issue was being appealed. By order filed

on July 10, 1998, the trial court clerk was ordered to certify and transmit to this

Court a supplemental record to include either by stipulation of counsel or by

evidence that such payment had or had not been made. The clerk of the trial court




                                          2
has now supplemented the record in this case to show the issuance of the following

checks:

      1.     Check # 13684, in the amount of $4,069.68, payable to Dale Quillen
             and Michael Flanagan.
      2.     Check # 13683, from the Hickman County Circuit Court Clerk in the
             amount of $1,078.45, issued to W illiam A. Clements, Sr.
      3.     Check # 07671, from the Hickman County Circuit Court Clerk in the
             amount of $7,875.17, payable to the order of W illiam A. Clements, Sr.



      In addition to copies of the above-mentioned checks, the clerk also

supplemented the record to include a copy of a letter dated May 13, 1997,

requesting a taxpayer's conference in connection with the Circuit Judge's order.



      Because of the payments mentioned above, the issue before this Court is

now moot. This appeal is dismissed with costs assessed against the State of

Tennessee.




                                               LEE MOORE, SPECIAL JUDGE


CONCUR:




JOE G. RILEY, JUDGE




CURWOOD WITT, JUDGE




                                        3
          IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT NASHVILLE



STATE OF TENNESSEE,                       )
                                          )       C.C.A. No. 01C01-9707-CC-00247
       Appellee,                          )
                                          )       Hickman County No. 92-5035CR
vs.                                       )
                                          )       (Especially Aggravated Kidnaping
WILLIAM ALVIN CLEMENTS,                   )         3 Counts, Spousal Rape
                                          )
                                           )      DISMISSED
       Appellant.                         )



                                    JUDGMENT



       Came the appellant, William Alvin Clements, by counsel, and the state, by

the Attorney General, and this case was heard on the record on appeal from the

Circuit Court of Hickman County; and upon consideration thereof, this Court is of

the opinion that the subject matter of this appeal is no longer at issue.



       It is, therefore, ordered and adjudged by this Court that the issue in this case

is now moot, and this case is dismissed.



       Costs of appeal will be paid by the State of Tennessee.



                                                  Per Curiam

                                                  Lee Moore, Special Judge
                                                  Joe G. Riley, Judge
                                                  Curwood Witt, Judge